Citation Nr: 1040699	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-30 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Eligibility for a powered mobility device, such as a powered 
wheelchair or scooter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active military service from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 administration decision by the 
Prosthetic Major Committee of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Phoenix, Arizona, which denied the 
Veteran's request for a power mobility device.


FINDING OF FACT

A preponderance of the competent and credible evidence of record 
does not show that a powered mobility device is medically 
necessary.  


CONCLUSION OF LAW

The criteria for entitlement to a powered mobility device, such 
as a powered wheelchair or scooter, have not been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.150, (2009); VHA Handbook 1173.06 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions of 
Chapter 39 of Title 38 of the United States Code, the Veterans 
Claims Assistance Act (VCAA) and its implementing regulations are 
not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  The 
Board's decision to proceed in adjudicating this claim does not 
therefore prejudice the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).
Analysis 

The Veteran claims that he is not able to operate a manual 
wheelchair or walker on his own because of his multiple back and 
spinal injuries and that simple body movements cause him a 
tremendous amount of pain, and therefore he is entitled to a 
motorized power scooter.  

VA shall furnish on an ambulatory or outpatient basis such 
medical services as are needed.  See 38 C.F.R. § 17.93.  

Eligibility for a medical device such as a mobility scooter is 
governed by 38 C.F.R. § 17.150.  This section indicates that 
wheelchairs and other similar appliances and related accessories 
may be purchased for a Veteran as part of outpatient care upon a 
determination of medical need and feasibility.  38 C.F.R. § 
17.150.

Motorized wheelchairs may be considered for Veterans who have a 
disability resulting in the loss or loss of use of both lower 
extremities, combined with a loss, or loss of use, or severe 
impairment of at least one upper extremity to the extent that it 
is medically determined that the Veteran is incapable of 
satisfactorily propelling a manual wheelchair.  Motorized 
wheelchairs may also be considered for eligible Veterans who 
suffer from severe chronic obstructive pulmonary disorder, 
multiple sclerosis, spinal cord injury, stroke, amputations, 
degenerative joint disease, rheumatoid arthritis, and/or those 
Veterans diagnosed with severe cardiovascular disease.  See VHA 
Handbook 1173.06.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records dated in June 2006 note that the Veteran is 
disabled and lives with his mother.  He complains of increased 
back pain and that sitting is better than walking or standing.  
He would like a power wheelchair even though he was observed 
walking with no difficulty.  

An October 2006 VA treatment record notes that the Veteran seems 
to be in severe pain in his spine and tender in the lower lumbar 
spine area.  Examination of his upper extremities revealed that 
they were unremarkable.  The Veteran has degenerative joint 
disease (DJD) of the lumbar spine.  

A November 2006 VA examination report notes that the Veteran was 
argumentative and interruptive.  The examiner noted that he does 
not see any medical reason why the Veteran would object to 
pushing his own wheelchair.  The Veteran reports using a 
wheelchair because he has pain when he walks.  

A June 2007 VA occupational therapy note indicates that the 
Veteran reported simple movements really bother him.  The 
treating clinician noted that the Veteran's muscle tone in the 
lower extremities was normal.  The clinician also noted that he 
was observed by the physical therapy department requesting a 
power chair, although he had no difficulty walking in June 2006.  
It was noted that the Veteran appears unwilling to demonstrate 
his abilities.  He insists he needs a power chair because of 
pain, but is able to ambulate when not in a wheelchair.  The 
treating clinician noted that she observed the Veteran in the 
parking lot ambulating without assistive devices.  

The Veteran is competent to state that he experiences pain during 
movement.  Charles v. Principi, 16 Vet. App. 370 (2002).  However 
the VA medical evidence of record, particularly the June 2007 VA 
occupational therapy notes clearly indicate  that the Veteran can 
walk.  The Veteran's statements that he experiences pain of a 
severity or intensity which renders him unable to walk and unable 
to use his upper extremities to propel himself in a manual 
wheelchair is therefore not credible because it is directly 
contradicted by the VA medical records discussed above.  

The negative evidence in this case outweighs the positive.  As a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as the severity of 
his overall disability and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided by 
the VA medical professionals and VA medical records, which 
clearly show that the Veteran does not have a disability 
resulting in the loss or loss of use of both lower extremities, 
combined with a loss, or loss of use, or severe impairment of at 
least one upper extremity to the extent that he is incapable of 
satisfactorily propelling a manual wheelchair.  See Jandreau, 492 
F.3d at 1372; VHA Handbook 1173.06.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and eligibility for a powered mobility 
device, such as a powered wheelchair or scooter, is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Eligibility for a powered mobility device, such as a powered 
wheelchair or scooter, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


